DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1, lines 9-10, recites “a convex cross-sectional profile” and “with a convex portion against the fishing line”, however, these limitations are not described anywhere in the specification, thus, lack antecedent basis. Likewise, line 3, recites “a first flange and a second flange” but these limitations are not described anywhere in the specification, thus, lack antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hendry (US PGPUB 20060131458) in view of Hui (US Patent 7387275).
egarding claim 1, Hendry teaches Hendry teaches a fishing line retention device (device 10; Fig. 1) for retaining an amount of fishing line (material 22, such as fishing line; Fig. 2) to a spool (spool or cylinder 24; Fig. 2); the fishing line retention device (device 10; Fig. 1) comprising: a fishing line (wire 22; Fig. 2) wound on a spool (spool 24; Fig. 2) having a first flange and a second flange (see Fig. 2 wherein the spool 24 is comprised of two flanges) a main circular band (flexible band 14; Figs. 1-4), having an internal wall (see Figs. 1, 3, 4) and an outer wall separated to create structural wall height (see Figs. 1, 3, 4); wherein the main circular band (flexible band 14; Fig. 2) is continuously wrapped around the fishing line except for a fishing line end that extends outside the main circular band (wire 22 extends out through opening 28; Fig. 3; para [0023]); wherein the internal wall and structural wall contacts the fishing line (see Fig. 2 — wire 22 contacts the internal wall of flexible band 14); wherein the main circular band (flexible band 14) further comprises a convex cross-sectional profile continuously along a length of the main circular band (the cross-section is taken horizontally (see dashed lines in Exhibit A). Also, the claimed limitation says “a length”, thus where the convex occurs, the horizontal cross-section there is continuously along a length at that area. For example, in the area of ref. 14 as marked below, this section is convex continuously along a length) with a convex portion against the fishing line (while a majority of the sections of the internal wall of flexible band 14 have a concave shape that results in the band forming a closed loop, a few sections of the internal wall of flexible band 14 are depicted as having a convex shape; Fig. 1); a grip tab (securing element 20; Figs. 1-4), adjoined to the outer wall (see Figs. 1-4) of the main circular band (flexible band 14; Figs. 1-4); wherein a user can move the main circular band (flexible band 14; Figs. 1-4) by grasping the grip tab (securing element 20; Figs. 1-4) to be reused when the line is emptied from the spool (spool 24).

    PNG
    media_image1.png
    285
    468
    media_image1.png
    Greyscale

Hendry does not teach wherein the device is the full width of the spool between the first and second flange and the main circular band contacts the first flange and the fishing line retention device on the spool and the internal wall.
Hui teaches a fishing line dispenser and cover (protective cover 22; Fig. 4) wherein the cover is resilient and is the full width of the spool between the first and second flange (protective cover 22 extends between flanges 16 & 18 to cover the line on dispenser 10; Fig. 3) and the main circular band (protective cover 22; Fig. 3) contacts the first flange and the fishing line retention device on the spool and the internal wall (the protective cover 22 fits resiliently between the flanges and when a line places force on the protective cover at opening 30 it will, at some point, be placed into a position where it is in contact with at least one of the flanges 16 or 18; Abstract; Fig. 3).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a full width main circular band which contacts the first flange and the fishing line retention device on the spool as taught in Hui in the fishing line retention device of Hendry, as doing so provides additional protection to the fishing line against environmental conditions which are likely to be encountered as this device will often be used outdoors, as understood by one of ordinary skill in the art.

Regarding claim 7, Hendry as modified by Hui further teaches the fishing line retention device of claim 1 (see above). 
However, Hendry as modified by Hui does not expressly disclose or teach a fishing line retention device wherein the main circular band is made from at least one member of a material set consisting of: a rubber material, an elastomer material, a thermoplastic material, a silicone material, a nitrile material, a vinyl material, and a neoprene material. 
Nevertheless, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing line retention device taught in Hendry such that the main circular band is made from at least one member of a material set consisting of: a rubber material, an elastomer material, a thermoplastic material, a silicone material, a nitrile material, a vinyl material, and a neoprene material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (depending on users preference for elasticity and durability). In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).	
Regarding claim 10, Hendry as modified by Hui further teaches the fishing line retention device of claim 1 (see above) and further teaches a fishing line retention device (Hendry - device 10; Figs. 1, 2) wherein the main circular band (Hendry - flexible band 14; Figs. 1-4) is textured (Hendry - e.g., cloth; para. [0020)).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hendry in view of Hui as applied to claim 1 above, and further in view of DiCicco (US PGPUB 20130001353).
egarding claim 11, Hendry as modified by Hui further teaches the limitations of claim 1, as indicated above and further teaches a main circular band (Hendry – flexible band 14).
Hendry as modified by Hui does not expressly disclose or teach that the band comprises a rubber material that protects the fishing line from harmful environmental conditions including wind, water, dirt, sharp objects, and UV light.
However, Hendry as modified by Hui further teaches a main circular band (Hendry - flexible band 14 that may comprise any flexible material; Page 2, para [0020]) cover (Hui — protective cover 22) and the band covers the line, thus, it is implied that the band does protect the line from the environment and sharp objects.
DiCicco teaches a fishing line retention device (dispenser 10; Fig. 1) wherein the main circular band comprises a rubber material (rubber band can be disposed over the spool to hold the line in place; Page 2, para [0019]).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a rubber band as taught by DiCicco in the flexible band of Hendry, as doing so is an obvious choice of material which is flexible, as recognized by one of ordinary skill in the art.	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hendry in view of Hui as applied to claim 1 above, and further in view of Galhardo (US Patent 9,955,679).
Regarding claim 6, Hendry as modified by Hui further teaches the fishing line retention device of claim 1 (see above).	
However, Hendry as modified by Hui does not expressly disclose a fishing line retention device wherein the fishing line retention device further comprises a plurality of grip tabs.

It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of grip tabs as taught in Galhardo in the fishing line retention device of Hendry as modified by Hui, in order to provide ease of removal of the retention device from the spool and to provide multiple locations from which to pull fishing line, as understood by one of ordinary skill in the art.
Response to Arguments
Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive.
Applicant argued “Hendry does not render the present claim 1 obvious because it does not teach "a convex cross-sectional profile continuously along a length of the main circular band ...."”
In response, Hendry teaches a main circular band (flexible band 14) which has a convex cross-sectional profile continuously along a length (see boxed areas of Exhibit A above, wherein a continuous length is convex in view of a horizontal cross-section, as further described in the rejection above). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art additionally included is related to types of devices which hold a length of material that share similar structural limitations to those described in the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.B./               Examiner, Art Unit 3643                                                                                                                                                                                         
/PETER M POON/               Supervisory Patent Examiner, Art Unit 3643